Citation Nr: 0125744	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-18 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The appellant has verified active military service from April 
1980 to March 1990 and has verified service with Kentucky and 
Ohio Army National Guard units between March 1990 and April 
1998 authorized under title 32, United States Code.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

On the veteran's August 2000 substantive appeal, he checked 
the box indicating that he desired to appear before a member 
of the Board at the RO.  By letter dated in April 2001, the 
veteran withdrew that hearing request.  Thus, no additional 
action in this regard is warranted.

It is unclear from certain statements made by the veterans 
during the pendency of this appeal as to whether he is 
requesting that he be afforded equitable relief in this case.  
This matter is referred to the RO for clarification from the 
veteran and for any other further indicated action.  


FINDINGS OF FACT

1.  The veteran entered active service in April 1980, and has 
not been shown to have been discharged or released from 
active duty after June 30, 1985 because of a service-
connected disability, a preexisting medical condition, for 
hardship, for the convenience of the Government voluntarily, 
involuntarily for the convenience of the Government, or for a 
physical or mental condition not the result of his own 
willful misconduct.

2.  The veteran separated from service voluntarily without 
voluntary separation incentives.  

3.  Prior to discharge, the veteran did not elect to 
contribute to the Post-Vietnam Era Veteran's Educational 
Assistance Program (VEAP).


CONCLUSION OF LAW

The criteria for basic eligibility to educational assistance 
benefits under Chapter 30, Title 38, United States Code have 
not been met.  38 U.S.C.A. §§ 3011, 3018A, 3018B (West 1991 
and Supp. 2001); 38 C.F.R. §§ 21.7000, 21.7040, 21.7042, 
21.7044, 21.7045 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  
Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist.  The VA issued 
regulations to implement the VCAA in August 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  However, the 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45629 (Aug. 29, 2001).

Although in Holliday v. Principi, 14 Vet. App. 280 (2001), 
the United States Court of Appeals for Veterans Claims 
(Court) held that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, in Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) it held that the VCAA does 
not affect matters on appeal when the question, such as in 
this case, is one limited to statutory interpretation.  Id. 
at 149.

The Board notes that the veteran has not argued a duty-to-
assist issue associated with the VCAA.  Neither has he 
asserted that the notification responsibilities codified by 
the VCAA apply to his case, or that additional notice would 
have resulted in any new evidence for his claim.  Here, the 
veteran has been fully notified and apprised of the type of 
evidence required to substantiate his claim.  Additionally, 
review of the factual development in this case indicates no 
reasonable possibility that any further assistance would aid 
him in substantiating his claim.  Id.; see also 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).  

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute.  Thus, it would not be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

The veteran seeks basic eligibility to Chapter 30 educational 
benefits.  His Certificate of Release or Discharge from 
Active Duty, DD Form 214 of record, reflects that he entered 
active duty on March 8, 1990, and separated on April 30, 
1998, and that the veteran had more than 9 years of prior 
active service.  The type of separation was "retirement" 
and the narrative reason for separation was "voluntary early 
retirement."  The veteran's character of service was 
"honorable."  The DD Form 214 also reflects that the 
veteran did not contribute to the VEAP.  Chapter 106 and 
Chapter 30 Department of Defense Data Record computer 
printouts reflect that the veteran had active service from 
April 1980 to April 1998.  

The primary statutory provision governing an individual's 
entitlement to Chapter 30 educational benefits is found in 38 
U.S.C.A. § 3011.  During the pendency of the veteran's 
appeal, on November 1, 2000, Congress revised the law 
governing, in pertinent part, eligibility for educational 
assistance benefits under Chapter 30.  See Veterans Benefits 
and Health Care Improvement Act of 2000 (Act), Pub. L. No. 
106-419, § 103, 114 Stat. 1822 (2000).  The RO has not 
considered the veteran's claim pursuant to this Act.  
However, because the Act does not substantively change any 
provision applicable to the veteran's claim, such 
consideration is not necessary and the Board may proceed in 
adjudicating the veteran's claim.

For eligibility under 38 U.S.C.A. § 3011(a)(1)(A) an 
individual must have first entered on to active duty, after 
June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A) (i), (ii) (as 
amended by Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, 114 Stat. 1822 (2000); 38 
C.F.R. § 21.7042(a) (2001).  In this case, the evidence shows 
that the veteran first entered on active duty in April 1980.  
Therefore, he does not meet the criteria for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a)(1)(A) as amended. 

A veteran may also be eligible for Chapter 30 benefits if he 
was previously eligible for Chapter 34 benefits.  It is noted 
that the Chapter 34 program was discontinued on January 1, 
1990, and that no benefits are payable under that program on 
or after that date.  See 38 U.S.C.A. § 3462(e) (West 1991).  
However, under 38 U.S.C.A. § 3011(a)(1)(B), veterans who had 
Chapter 34 eligibility remaining as of December 31, 1989, and 
met the criteria for conversion of such benefits under 
Chapter 30 could attempt to establish eligibility for 
educational assistance under Chapter 30.  For the purposes of 
Chapter 34 eligibility, the veteran has to establish that he 
served on active duty for a period of more than 180 days, any 
part of which occurred after January 31, 1955, and before 
January 1, 1977, and was discharged or released therefrom 
under conditions other than dishonorable; or was discharged 
or released from active duty, any part of which was performed 
after January 31, 1955, and before January 1, 1977, because 
of service-connected disability.  38 U.S.C.A. 
§ 3452(a)(1)(A), (B) (West 1991).  As previously noted, the 
veteran entered service in April 1980.  Thus, as of December 
31, 1989, he was not eligible to receive Chapter 34 benefits.  
The requirements for eligibility to Chapter 30 benefits under 
this provision have not been met.  

The Board notes that eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of the law, for an individual:  (1)(i) if not a 
member of the Coast Guard, was on active duty or full time 
National Guard duty either on September 30, 1990 or after 
November 29, 1993, and (ii) after February 2, 1991 was 
involuntarily separated, as defined in 10 U.S.C.A. § 1141, 
with an honorable discharge or (2) who was separated from 
active military, naval, or air service with an honorable 
discharge and receives voluntary separation incentives under 
10 U.S.C.A. § 1174(a) or § 1175.  38 U.S.C.A. § 3018(A) (West 
1991 & Supp. 2001); 38 C.F.R. § 21.7045(a) (2001).  See also 
38 U.S.C.A. § 3018B (West 1991 & Supp. 2001).  A veteran is 
considered to have been "involuntarily separated" under 10 
U.S.C. § 1141 if he or she was on active duty on September 
30, 1990, and, in the case of a regular enlisted member, was 
involuntarily discharged under other than adverse conditions.  
10 U.S.C.A. § 1141 (West 1991).  

However, as previously noted, the veteran's DD Form 214 shows 
that his reason for separation in April 1998 was "voluntary 
early retirement," not involuntary separation.  
Additionally, there is no evidence of record demonstrating 
that the veteran received voluntary separation incentives 
under 10 U.S.C. § 1174(a) (Special Separation Benefits) or 
§ 1175 (Voluntary Separation Incentive).  Nor has the veteran 
asserted such.

The Board notes that the veteran has submitted a Montgomery 
GI Bill Act of 1984 (MGIB) form, DD Form 2366, showing that 
in November 1995 he elected to participate in the MGIB 
Chapter 30, and a copy of a paycheck stub, showing that $100 
dollars was deducted from his pay.  In this regard, the Board 
observes that in 1996, the Veterans' Benefits Improvements 
Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 
1996) (hereinafter Public Law 104-275) was enacted.  It 
allows, in pertinent part, members of the Army and Air 
National Guard, who first entered on full-time duty between 
July 1, 1985, and November 28, 1989 under Title 32 of the 
United States Code, to elect to participate in the Chapter 30 
program during a 9-month window.  38 U.S.C.A. § 3002(7) (West 
Supp. 2001).  Such individuals, however, could not have 
served on active duty before June 30, 1985.  38 C.F.R. 
§ 21.7020((b)(1)(iv) (2001).  Under prior law, only persons 
who first performed full-time National Guard duty under Title 
32, United States Code, for the purpose of organizing, 
administering, recruiting, instructing, or training, after 
November 29, 1989, were eligible for Chapter 30 benefits.  38 
C.F.R. § 21.7020(iii).  (National Guard members who performed 
full-time duty under Title 10, United States Code were not, 
however, affected by the newly enacted legislation.)  As 
previously indicated, the evidence in this case reflects, and 
the veteran does not dispute, that he served on active duty 
from April 1980 to March 1990.  Thus, as the veteran did not 
first enter active duty during the period from July 1, 1985 
to November 28, 1989, he is not eligible for Chapter 30 
benefits under this provision of Public Law 104-275.

The Board acknowledges the veteran's various contentions 
regarding conversion, combination or transfer of benefits 
with respect to the MGIB to the VEAP.  In this regard, the 
Board notes that prior to October 9, 1996, an individual who 
was eligible for VEAP benefits was eligible for participation 
in the Chapter 30 MGIB program if the individual elected to 
receive benefits under Chapter 30, applied for a refund of 
VEAP contributions, and met certain criteria.  The Veterans' 
Benefits Improvements Act of 1996 extended eligibility for 
the Chapter 30 program to additional Chapter 32 participants.  
See Public Law 104-275, § 106 (presently codified at 38 
U.S.C. § 3018C).  Under the provisions of Section 106 of 
Public Law 104-275, a Chapter 32 participant with money in 
the Chapter 32 fund could be eligible for Chapter 30 benefits 
if, in pertinent part, the individual was a participant in 
Chapter 32 (VEAP) on October 9, 1996; served on active duty 
on October 9, 1996; completed the requirements of a secondary 
school diploma; if discharged or released prior to October 9, 
1997, was honorably discharged or released; and, prior to 
October 9, 1997 made an irrevocable election to receive 
benefits under this section in lieu of benefits under Chapter 
32.  See 38 U.S.C.A. § 3018C (a) (West Supp. 2001); Public 
Law 104-275, § 106 (a).  Further, recent statutory changes 
set forth in the Veterans Benefits and Health Improvement Act 
of 2000 now provides for an additional year to make an 
irrevocable election to enroll in the MGIB; however, the 
individual must have participated in VEAP on or before 
October 9, 1996, and served continuously on active duty 
through April 1, 2000, with certain exceptions.  See Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, § 104, 114 Stat. 1822 (2000) (codified as 
amended at 38 U.S.C. § 3018C).  The DD Form 214 and 
information from DOD reflects that the veteran did not 
contribute to the VEAP.  Thus, he remains ineligible under 
the aforementioned legal criteria.

Finally, the Board acknowledges the veteran's assertions that 
his educational officer provided incorrect information when 
advising him of his educational election options.  However, 
the military's failure to provide accurate information 
regarding eligibility requirements cannot form the basis for 
a grant of relief when the eligibility requirements have not 
been met.  Harvey v. Brown, 6 Vet. App. 416, 423-24 (1994); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits).  Therefore, his assertion 
of not being informed or being misinformed cannot render him 
eligible for this statutory benefit.  

The Board is also cognizant of the veteran's lengthy and 
honorable service.  However, the Board is bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
1991).  The Board is therefore bound by the law and 
regulations governing eligibility to Chapter 30 benefits.  
Accordingly, in this case, the law is dispositive, and the 
criteria for basic eligibility to educational assistance 
pursuant to Chapter 30, United States Code, have not been 
met.  Where the law and not the evidence is dispositive, the 
claim should be denied because of the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The appeal therefore is denied.  


ORDER

Basic eligibility to educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

